DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-12 of U.S. Patent No. 11,307,952. Although the claims at issue are not identical, they are not patentably distinct from each other because all claimed limitations are disclosed in U.S. Patent No. 11,307,952. See mapping below.

17/702,603
US 11,307,952
1
1
2
1
3
1
4
2
5
3
6
4
7
5
8
5
9
5
10
6
11
7
12
8
13
9
14
9
15
9
16
10
17
11
18
12

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As previously indicated in parent application 17/246,170 now US Patent 11,307,952 prior art fails to disclose generate a set of baseline parameters for the first configuration file based on the one or more mirrored configuration files, wherein initiating reconstruction of the first configuration file comprises restoring the first configuration file using the set of baseline parameters; detect that one or more authorized changes have been made to the first configuration file; and transmit a record of the one or more authorized changes and a secret key associated with the first configuration file to the one or more peer computing devices for updating the respective mirror configuration file on the peer computing device based on the one or more authorized changes and the secret key. This limitation in combination with the claim as a whole is patentably distinct over the prior art of record. As such independent claims 1, 7 and 14 are allowable over the prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Weathersby (US 7,831,968) discloses a correct or "golden" (i.e., error-free) installation of a software application to create a baseline template. The baseline template contains baseline versions of the files that are likely to be modified or deleted as the software application is used, along with the directory structure for these files. These likely-to-change files may be identified by monitoring the software application over a sufficiently long period of time or sufficiently high number of users. Such a baseline template may then be uploaded to any computing system requiring an instance of the software application and used to restore the software application to a baseline state. Since the baseline template is based on a correctly-installed instance of the software application, all subsequent restorations made from the baseline template are also correct (column 3, lines 11-27).
Prior art Borowski (US  2006/0253668) discloses a method for preserving operating system and/or configuration files of a device against a failure includes operatively connecting an external memory to the device, and enabling a processor in the device to automatically synchronize the operating system and/or configuration files in the internal memory of the device with the external memory each time a change occurs in the operating system and/or the configuration of the device. The external memory is a non-volatile memory (abstract).
Prior art Jabbary (US 7,194,260) discloses a central computer generating a baseline configuration files for the CUT and the measurement sectors. In one embodiment of the invention, the baseline configuration files are copies of the operational configuration files of the CUT and the measurement sectors. The central computer declares the data to be valid, then in step the central computer saves the data in a database (not shown) for future processing, and copies the baseline configuration files to the operational configuration files, thus restoring the operation configuration files to their original operational data content (column 7, lines 4-9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113